The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claim 1 has been canceled by the applicant.  Claims 2-20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Ganesh et al., US 2016/0068264 A1 teaches methods, systems and devices are provided for securing a drone delivering a package of goods to a delivery destination. A notification may be provided to a device of the purchaser that the drone has arrived near the delivery destination. The drone may hover at a secure altitude from a landing zone at the delivery destination. The drone may receive a purchase code associated with a purchase of the package of goods. The drone may authenticate the purchase code as a condition for landing. The drone may land in the landing zone at the delivery destination when the purchase code is authenticated. The drone may abort the landing when the purchase code is not authenticated. The drone may receive a delivery code associated with completing delivery the package of goods. The drone may require the delivery code as a condition for releasing the package of goods.
Regarding independent claim 3, Ganesh taken either independently or in combination with the prior art of record fails to teach or render obvious wherein each the plurality of guiding-elements is a member of a group consisting of: a Y-shaped guiding-element, V-shaped guiding-element, !-shaped guiding-element, ♂-shaped guiding-element, ♁-shaped guiding-element, and arrow-shaped guiding-element in conjunction with the other claim limitations.  

Regarding independent claim 10, Ganesh taken either independently or in combination with the prior art of record fails to teach or render obvious determining at least one vector for the at least one guiding-element, and computing an estimated location of the central region of the landing pad according to the at least one vector; and navigating and landing the drone on the landing pad according to the estimated location of the central region of the landing pad in conjunction with the other claim limitations.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668